DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8-14 have been rejected. 	
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 08/31/2022 is acknowledged. Applicant didn’t specify claims corresponding to Species B. Based on the review of the specification, claims 8-14 are determined to read on Species B. Claims 8-14 are related to a device for making cash deposits without cash payment emulator at a cash terminal 110, represented by the embodiment described in Fig. 9, paragraphs [0080]-[0092] of the specification (PGPub US2021/0142298A1) because claim 8 recites “receive…a cash deposit amount…” and the remaining claims further describe the cash deposit. Claims 1-7 and 15-20 are withdrawn because they are directed to un-elected Species A.
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 10-11, 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 8, 10-11, 13-14 are directed to a device. Therefore, these claims fall within the four statutory categories of invention. 
Claim 8 recites processing cash deposit, which is an abstract idea. Specifically, the claim recites “identify, at…a cash [counter]…a proximate user…” “receive, from the cash [counter], a cash deposit amount;” “send, to the proximate user…cash deposit information including the cash deposit amount;” and “receive a validation message indicating receipt of the cash deposit information,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving a cash deposit from a user, sending cash deposit information including an amount of the cash deposit to the user, and receiving a response of receipt of the cash deposit information, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a device comprising one or more processors, retrofit interface module (RIM) associated with a cash terminal, a proximate user device, and “establish a wireless communication link between the RIM and the proximate user device” merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “identify, at…a cash [counter]…a proximate user…” “receive, from the cash [counter], a cash deposit amount;” “send, to the proximate user…cash deposit information including the cash deposit amount;” and “receive a validation message indicating receipt of the cash deposit information.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a device comprising one or more processors, retrofit interface module (RIM) associated with a cash terminal, a proximate user device, and “establish a wireless communication link between the RIM and the proximate user device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing cash deposit. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of  “identify, at…a cash [counter]…a proximate user…” “receive, from the cash [counter], a cash deposit amount;” “send, to the proximate user…cash deposit information including the cash deposit amount;” and “receive a validation message indicating receipt of the cash deposit information.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing cash deposit. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 10-11, 13-14 further describe the abstract idea of processing cash deposit. With respect to claims 10, 11 13-14, the limitations, “…the validation message further comprises at least one of a cryptocurrency coin data string or a digital wallet account identifier” as recited in claims 10 and 13, “…the cash deposit information comprises a cryptocurrency coin data string” as recited in claim 11, and “…the validation message comprises a digitally signed certificate” describe the characteristics of the validation message and the cash deposit information, which further recites the abstract idea of processing cash deposit. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing cash deposit. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US 2019/0318326A1 (“Russell”)).
Regarding claim 8, Russell teaches a device comprising one or more processors configured to: (Russell: Fig. 1; ¶27; claim 1)
identify, at a retrofit interface module (RIM) associated with a cash terminal, a proximate user device; (Russell: ¶¶8, 28)
establish a wireless communication link between the RIM and the proximate user device; (Russell: ¶¶8, 28)
receive, from the cash terminal, a cash deposit amount; (Russell: Fig. 4A/4B; ¶¶32, 36)
send, to the proximate user device, cash deposit information including the cash deposit amount; and (Russell: Fig. 4B; ¶¶32, 36)
receive a validation message indicating receipt of the cash deposit information. (Russell: Fig. 3, step 470, Fig. 4D; ¶¶32, 34, 36)
Regarding claim 10, Russell teaches the device of claim 8. Furthermore, Russell teaches: 
wherein the validation message further comprises at least one of a cryptocurrency coin data string or a digital wallet account identifier. (Russell: Fig. 4D; ¶¶32, 36)
Regarding claim 11, Russell teaches the device of claim 8. Furthermore, Russell teaches: 
wherein the cash deposit information comprises a cryptocurrency coin data string. (Russell: Fig. 4C; ¶¶36)
Regarding claim 12, Russell teaches the device of claim 8. Furthermore, Russell teaches: 
wherein the cash terminal comprises a cash processing module including at least one of a bill validator or a coin validator  (Russell: Fig. 5; ¶¶5, 27, 37) and wherein receiving the cash deposit amount comprises calculating, based on signals received from the cash processing module at the RIM, an amount of cash deposited to the bill validator or coin validator. (Russell: Fig. 3, step 365; ¶31)
Regarding claim 13, Russell teaches the device of claim 8. Furthermore, Russell teaches: 
wherein the validation message comprises at least one of a cryptocurrency coin data string or a digital wallet account identifier. (Russell: Fig. 4D; ¶¶32, 36)

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russel as applied to claim 8 further in view of Hill et al. (US 11,354,632B1 (“Hill”)).
Regarding claim 9, Russell teaches the device of claim 8. Russell teaches identifying a proximate user device (Russell: ¶¶8, 28). Russell does not explicitly teach the following limitations, however in the same field of endeavor, Hill teaches:
broadcasting a beacon signal; and (Hill: Fig. 5, step 502; 7:47-64)
receiving a response to the beacon signal from the proximate user device. (Hill: 8:65-8:2; claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Russell to incorporate the teachings of broadcasting a beacon signal and receiving a response to the beacon signal from the proximate user device, as disclosed in Hill, to initiate an ATM transaction based on a determined proximity of the customer to the ATM (Hill: 2:59-61).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russel as applied to claim 8 further in view of Zajkowski et al. (US 7,418,592B1 (“Zajkowski”)).
Regarding claim 14, Russell teaches the device of claim 8. Furthermore, Russell teaches the validation message (Russell: Fig. 4D; ¶36). Russell does not teach a digitally signed certificate comprised in the message. 
However, in the same field of endeavor, Zajkowski teaches a digitally signed certificate comprised in the message. (Zajkowski: Fig. 4; 10:28-32; claim 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Russell to incorporate the teachings of support of a digitally signed certificate comprised in a message, as disclosed in Zajkowski, to further increase security (Zajkowski: 17:58-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walser (US2021/0118052A1) teaches cryptocurrency cash gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685